Citation Nr: 0939146	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  98-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis, variously 
diagnosed as hepatitis B and C.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In January 2000, the Board held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for hepatitis B.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2001, the VA General 
Counsel filed a motion to remand and to stay proceedings for 
the Board to consider the claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In August 2001, CAVC granted the motion for remand, vacated 
the January 2000 Board decision, and remanded the issue to 
the Board.  See Luyster v. Gober, 14 Vet. App. 186 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

Pursuant to the CAVC's remand, the case was returned to the 
Board for further appellate review.

In July 2002, the Board undertook additional development on 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), specifically obtaining additional 
records.  The Board subsequently received additional records 
- Social Security Administration records, medical records and 
service personnel records.

In April 2003, it was determined that the requisite new and 
material evidence had been received to reopen the previously 
denied claim of entitlement to service connection for 
hepatitis, variously diagnosed as hepatitis B and hepatitis 
C.  In light of that decision, the Board has determined that 
additional development is necessary prior to the disposition 
of the Veteran's claim.

In April 2004, the Board determined that additional 
evidentiary was required.


FINDING OF FACT

Hepatitis, variously diagnosed as hepatitis B and C, was not 
affirmatively shown to have had onset during service; the 
current hepatitis, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin.


CONCLUSION OF LAW

Hepatitis, variously diagnosed as hepatitis B and C, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2005 and in March 2006.  The VCAA notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records and private medical records, as 
well as Social Security Administration records.  The Veteran 
was also afforded a VA examination for the claim of service 
connection for hepatitis.  

As the Veteran has not otherwise identified any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

Factual Background

A review of the service medical records reveals that the 
Veteran's abdomen and viscera were noted to be normal on the 
service entrance examination and he denied a history of 
stomach/liver trouble, hepatitis and jaundice.  The service 
medical records contain no reference to hepatitis by finding 
or history.  Service records include a note reflecting 
treatment with prescribed medications for high blood pressure 
by a civilian physician.  The service separation examination, 
dated in June 1975, showed that all body systems were normal 
and that the Veteran denied a significant medical history.  
On a medical history questionnaire he denied having or having 
had stomach/liver trouble, hepatitis and jaundice.

Service treatment records also reflect the Veteran's 
possession of marijuana and mixing of prescription medication 
and alcohol, and that he underwent a drug rehabilitation 
program.

A report from a private hospital, dated in March 1976, 
reflects that the Veteran provided a history of hepatitis at 
age thirteen, without complications.  No current diagnosis of 
hepatitis is shown in the report.

A report dated in October 1976 from that same hospital 
reflects treatment for hypertension and psychological 
problems and drug abuse.  A history of hepatitis at the age 
of eleven was noted.  Liver/spleen studies during that 
hospitalization showed slight splenomegaly and that the liver 
and spleen were otherwise normal.  Hepatitis was not 
diagnosed during that hospitalization.

In connection with a private gastroenterology consultation in 
May 1978, the Veteran provided a history of liver trouble 
since age thirteen.  The physician noted that the Veteran had 
had numerous episodes of gastrointestinal symptomatology, 
usually several per year, since having had viral hepatitis at 
the age of thirteen.  The physician noted that the Veteran 
had had some abnormal liver biochemistries, although 
acknowledging that the Veteran's records had not arrived and 
had not been reviewed.  The Veteran denied having been 
overtly jaundiced and also denied the use of parenteral drugs 
or significant amounts of alcohol.  The impression after 
examination was possible chronic active hepatitis.

A follow-up in June 1978 indicates that the Veteran underwent 
elective liver biopsy.  The physician noted that the Veteran 
had had elevation of his serum transaminases for several 
years, with a positive hepatitis B antibody.  The impression 
prior to biopsy was chronic active liver disease versus 
benign persistent hepatitis.  The biopsy was consistent with 
benign persistent hepatitis.

VA treatment records dated in May 1979 indicate that the 
hepatitis was diagnosed when the Veteran was thirteen years 
old and that he used heroin during service "13 years ago" 
along with barbiturates, opiates and tranquilizers.

In October 1980, the Veteran submitted depositions from 
physicians, a social worker and a publisher taken in 
connection with a civil lawsuit brought by the Veteran 
against a civilian doctor.

In one deposition, dated in October 1978, CC, MD, stated that 
the Veteran had a liver condition that was "most apparent 
around late 1976 and early January 1977."  Transcript of Dr. 
CC's deposition at 25. Dr. CC stated that to his knowledge, 
the Veteran had "no problems with hepatitis between the ages 
of 13 and when I saw him, when he was about 21, and I really 
would not expect that his hepatitis he had at the age of 13 
was the source of his chronic active hepatitis."  Id. at 27.  
Dr. CC also stated that the use of Bellergal and Valium, even 
to excess, could conceivably cause hepatitis, but that it was 
"also likely that if it did, with cessation of the 
medication, the liver should return to normal." Id. at 50. 
Dr. CC stated that the Veteran's liver should return to 
normal even if he had hepatitis at the age of thirteen.  Id.

In another October 1978 deposition, KJ, MD stated that the 
Veteran told him that he was using heroin prior to 1973.  
Transcript of Dr. KJ's deposition at 13.  Dr. KJ also 
indicated that he was aware that the Veteran had been treated 
for heroin addiction at a VA medical center.  Id. at 31.

In an October 1978 deposition, ST testified that the Veteran 
had used heroin in the summer of 1975.  Transcript of ST's 
deposition at 50.

The October 1978 deposition of GR, who was a social worker 
and drug and alcohol counselor, and who treated the Veteran 
during active service, shows GR testified the Veteran told 
him after his active service that he had used heroin.  
Transcript of GR's deposition at 29.

An operative report dated in September 1981 and signed by DP, 
MD, reflects that the Veteran had a fifteen-year history of 
hepatitis, and that a liver biopsy was indicative of 
hepatitis.

In a letter to VA dated in January 1982, Dr. DP reported that 
he had treated the Veteran since August 1981, and that the 
Veteran had been hospitalized several times for abdominal 
pain related to chronic liver disease and peptic ulcer 
disease. Dr. DP stated that the Veteran's "GI diagnoses do 
date to his military service, as documented by his therapy 
for these disorders while in the military."

In a letter dated in February 1983, Dr. DP reported treatment 
of the Veteran since July 1981, and stated that the Veteran 
was disabled from chronic pancreatitis and chronic active 
hepatitis.  Dr. DP stated that he had traced the Veteran's 
records extensively, that his hepatitis "does date to his 
military service," and that this "can be confirmed by 
reviewing his military records."

The Veteran was privately hospitalized from February to March 
1983.  Diagnoses included chronic active hepatitis.  A 
history and physical report notes that the Veteran had a long 
history of abdominal pain, and that his history dated to age 
thirteen when he had infectious hepatitis.  It was noted that 
he had had an abnormal liver scan in 1980 with hepatomegaly 
and splenomegaly.

In a report of a July 1984 VA fee basis psychiatric 
evaluation; the examiner noted the Veteran had liver disease 
with chronic elevation of liver enzymes, which he may have 
had since he was a teenager.  The examiner also indicated 
that the Veteran had a history of substance abuse including 
cocaine, heroin and barbiturates.

A report of a VA May 1991 fee basis psychiatric examination 
shows the Veteran had a history of chronic liver disease, 
which had existed prior to active service.

In a statement dated in November 1992, Dr. DP reported that 
the Veteran "required (sic)" hepatitis B at the age of 
twelve, per the records of his attending physician Dr. RS.  
The original diagnosis was stated to be duck refuge botulism.

The evidence submitted subsequent to the unappealed April 
1993 confirmed rating decision wherein the RO declined to 
reopen the claim of entitlement to service connection for 
hepatitis B is reported in pertinent part below.

In a letter dated in November 1995, Dr. DP indicated that the 
Veteran had chronic hepatitis B, and based on his extensive 
research of the Veteran's records, he concluded that "this 
disease process dates to the time of his military service."

VA medical records, received pursuant to the Board's 
development, reflect that in July 2000, it was indicated the 
Veteran reported that hepatitis B was originally diagnosed, 
but that the diagnosis of his disorder was changed to 
hepatitis C when the test for hepatitis C became available.  
It was reported that the Veteran had the hepatitis C virus 
and that he had had chronic hepatitis C for about twenty-five 
years.  The diagnosis was chronic hepatitis C infection.

A VA specialist opinion was acquired in April 2009.  The VA 
examiner reviewed the entire record, consisting of multiple 
volumes of evidence.  He opined that the onset of hepatitis B 
and C was in 1978.  He reasoned that the diagnosis of 
hepatitis B was probably transient and later replaced with a 
diagnosis of hepatitis C.  As to the diagnosis of hepatitis 
at the age of 13, the examiner indicated that the positive 
hepatitis A results at that time was conventional hepatitis 
and the Veteran now has immunity to that type of hepatitis.  

The examiner noted that the Veteran indicated that he began 
using illegal drugs one-year prior to entry into service and 
continued IV drug unsafe and snorting heroin for one year 
after his discharge from service.  He denied any anal 
intercourse, tattoos, or blood transfusions during service.  
The Veteran did allege that there was contact with blood due 
to his police work in service.  Consequently, it was more 
likely than not that the Veteran's intravenous drug usage 
before and after service caused the current hepatitis C since 
he allegedly had no exposure during service.  Therefore, it 
is as likely as not that the infection occurred before or 
after the Veteran's period of service.

As to hepatitis B, the examiner indicated that the 2003 
serologies documented a positive hepatitis B test and 
therefore it is as likely as not that the Veteran has 
hepatitis B.  The examiner indicated that he could not 
determine without resorting speculation that the Veteran's 
hepatitis B pre-existed active service because no serologies 
were performed or available when the Veteran was 13.  The 
examiner also opined that it was less likely than not that 
the hepatitis B began during service because there was no 
evidence of hepatitis during service or for three year after 
discharge.  Additionally, the examiner opined that it was 
less likely than not that the Veteran acquired hepatitis B 
during active service through the use of illegal drugs 
including heroin.  The examiner's reasoning was that in the 
absence of risk factors during service, it was more likely 
than not that hepatitis B was acquired after discharge.

As to hepatitis C, the examiner opined that it is as likely 
as not that the Veteran has hepatitis C because the 2008 
serology indicated that the Veteran was positive for 
hepatitis C.  He indicated that it could not be determined 
without resorting to speculation whether the Veteran's 
hepatitis C pre-existed active service because there were no 
serologies done before or during service.  The examiner also 
opined that it was less likely than not that any pre-existing 
hepatitis increased in severity during or was aggravated by 
active service.  He reasoned that the Veteran was relatively 
free of symptoms post-service for at least one year after 
discharge, which suggests that the admitted drug usage was 
more likely than not the cause of the hepatitis C.  Even when 
assuming arguendo, that the hepatitis C unequivocally pre-
existed the Veteran's period of active service, the examiner 
opined that it was less likely than not that any pre-existing 
hepatitis C permanently increased in severity during service 
beyond the natural progression of the disorder or was 
aggravated therein, including through the usage of 
prescription drugs during service.  The examiner's rationale 
was that there was no evidence of active hepatitis during 
active duty.  The examiner also opined that the it was less 
likely than not that hepatitis C began in service because the 
Veteran alleged no risk factors during service and being free 
of disease post-service for probably three years, it was more 
likely than not that the hepatitis C was acquired post-
service.  Additionally, the examiner opined that it was less 
likely than not that the Veteran acquired hepatitis C during 
active service through the use of illegal drugs including 
heroin.  The examiner's reasoning was that the Veteran 
alleged no risk factors during active service.



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

On the basis of the service treatment records, hepatitis, 
variously diagnosed as hepatitis B and C, was not 
affirmatively shown to have had onset during service and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.

And as there is no competent evidence either contemporaneous 
with or after service that hepatitis, specifically either 
hepatitis B and C, was otherwise noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, hepatitis was first diagnosed in three years 
after service, but as hepatitis is a viral disease that may 
be asymptomatic at the time of infection, service connection 
may still be warranted if all the evidence establishes that 
the disease was incurred in service under 38 C.F.R. § 
3.303(d).

Hepatitis is not a condition under case law that has been 
found to be capable of lay observation, the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Blood transfusions, intravenous 
drug use, and high-risk sexual activity are recognized risk 
factors for hepatitis C.  As for intravenous drug use, which 
is a recognized risk factor for hepatitis C, the law 
prohibits service connection for a disease, resulting from 
willful misconduct due to the abuse of illegal drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

As for service connection based on the initial diagnosis of 
hepatitis after service under 38 C.F.R. § 3.303(d)  there is 
evidence for and against the claim.

The competent evidence in favor of the claim consists of 
inconclusive statements from treatment providers regarding a 
long-term history of hepatitis.   None of the statements, 
however, indicate what kind of hepatitis or whether there is 
a nexus to service.  In this respect, the Board acknowledges 
that the Veteran received treatment for hepatitis A at the 
age of 13, which the 2009 VA examiner indicated he has now 
developed an immunity to.  The Veteran's private treatment 
provider Dr. DP has proffered on various occasions that the 
Veteran's hepatitis dates back to military service; however, 
there is no accompanying diagnosis as to what kind of 
hepatitis; there is no indication that he has reviewed the 
claims folder; and he does not offer any reasons and bases 
for his opinions.

The evidence against the claim consists of 2009 VA opinion 
which indicates that the Veteran has hepatitis B as well as 
C.  It could not be determined without resorting to 
speculation whether the Veteran's current hepatitis B or C; 
however, he opined  it was less likely than not that any pre-
existing hepatitis increased in severity during or was 
aggravated by active service.  The examiner also opined that 
it was less likely than not that any pre-existing hepatitis 
increased in severity during or was aggravated by active 
service.  The examiner also opined that it was more likely 
than not that the hepatitis B and C were acquired post-
service.  Finally, the examiner opined that it was less 
likely than not that the Veteran acquired hepatitis B or C 
during active service through the use of illegal drugs 
including heroin.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Also, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  And factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the opinions of the Veteran's private 
treatment provider Dr. DP are conclusionary as he fails to 
provide any specificity as to diagnosis or rationale for his 
conclusions.

In contrast, the VA examiner who provide the April 2009 
opinion found that it was less likely than not that hepatitis 
b and/or C pre-existed, were aggravated by, had their onset, 
or had any other nexus to service.  The examiner conducted a 
thorough review of the claims folder, to include summarizing 
the evidence in the nine folders that comprises the claims 
file, and provide adequate reasons and bases for his 
opinions.  Accordingly, the Board finds the April 2009 VA 
medical opinion, which opposes rather than supports the 
claim, more probative of the question of whether the any 
current hepatitis, variously diagnosed as hepatitis B and C, 
had onset during or was aggravated by service because of the 
reasoning employed, the relative merits of the analytical 
findings, and the detail of the opinion, which outweighs any 
favorable medical opinion in the record.

As for the probative weight of the Veteran's statements, 
relating hepatitis, variously diagnosed as hepatitis B and C, 
to events in service, where as here the determination 
questions involve a medical diagnosis, not capable of lay 
observation, and of medical causation, where a lay assertion 
of medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  For this reason, 
the Board rejects the Veteran's statements as competent 
evidence to establish that any current hepatitis is related 
to an event of service origin.

As the Board may consider only competent, independent medical 
evidence to support its findings on questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such competent medical 
evidence favorable to the claim for the reasons articulated, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis, variously diagnosed as 
hepatitis B and C, is denied



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


